Citation Nr: 0624851	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

3.  Entitlement to service connection for a skin disorder.  




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have diabetes 
mellitus.  

2.  The veteran is not currently shown to have post-traumatic 
stress disorder.  

3.  A skin disorder was not manifested during service and a 
currently diagnosed skin disorder is not shown to causally or 
etiologically related to service, including Agent Orange the 
veteran was exposed to while serving in Vietnam.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).  




3.  A skin disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in April 2003, August 2003 and March 2005.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

In particular as to PTSD, the veteran was twice requested to 
provide information which could be used by VA to research 
claimed in-service stressful incidents, requisite for a grant 
of service connection.  However, the veteran did not respond 
with any information to both the August 2003 and March 2005 
requests, and advised VA by letter dated in April 2005 that 
he had no further evidence to submit.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has diabetes 
mellitus, PTSD and a skin disorder that are related to 
service, including Agent Orange and stressful incidents he 
was exposed to while serving in Vietnam.  Service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury sustained or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury sustained or disease contracted in the 
line of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claimed inservice 
stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases, such as chloracne or 
other acneform disease consistent with chloracne, shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  However, as indicated above, notwithstanding the 
foregoing, regulations provide that service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  Combee v. Brown, 34  F. 3d. 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of diabetes mellitus.  
Similarly, medical records dated following separation from 
service do not show that the veteran has been diagnosed as 
having diabetes mellitus.  In particular, an August 2003 VA 
examination indicated that the veteran reported to the 
examiner that he had never been told by anyone that he was 
diabetic and that he was not receiving any treatment for 
diabetes.  Following the examination, including appropriate 
laboratory testing, the final diagnosis was diabetes not 
found.  

Based on this record, the Board concludes that service 
connection for diabetes mellitus is not warranted.  The 
record fails to demonstrate that the veteran currently has 
diabetes, and in the absence of evidence of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the veteran's claim for service connection 
for PTSD, his service medical records contain no evidence of 
psychiatric complaints, treatment or diagnosis.  Furthermore, 
while the veteran has been seen for psychiatric complaints at 
the VA outpatient clinic and at the Vet Center, those records 
do not demonstrate that the veteran has been diagnosed as 
having PTSD.  Those records do show a diagnosis of 
"subdiagnostic PTSD."  And while the veteran related 
stressful incidents he reports he was exposed to during 
service, including coming under enemy fire while driving a 
truck and witnessing a truck overturn in which several 
individuals were killed, the diagnostic impression was of 
subdiagnostic PTSD, not PTSD.  It was noted that the veteran 
displayed and reported some PTSD symptoms, he did not appear 
to have experienced any traumatic stressful events.  

The preponderance of the evidence is against the claim as to 
service connection for PTSD.  The veteran is not shown to 
have been exposed to a stressor.  His report of separation 
from the Armed Forces indicates that he served as a cook, and 
he is not the recipient of any combat-related awards.  See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

As noted above, the veteran has not responded to two requests 
for information which must be obtained in order to research 
in-service incidents.  The veteran has thus foreclosed any 
further inquiry as to his PTSD claim, as while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 
  

Further, the medical evidence reviewed clearly does not 
reflect that the veteran has been diagnosed as having PTSD.  
To the extent that a subdiagnosis of PTSD has been rendered 
by a clinical social worker, it has consistently been held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).   

With respect to the veteran's claim for service connection 
for a skin disorder, his service medical records contain no 
evidence of complaints, treatment or diagnosis of a skin 
disorder.  While the veteran was diagnosed as having lichen 
simplex chronicus following an August 2003 VA examination, 
there is no medical opinion which in any way suggests that 
that disorder is causally or etiologically related to 
service, including Agent Orange the veteran was exposed to 
while in Vietnam.  In fact, the examiner indicated that the 
veteran has "zero" findings for Agent Orange and that 
dermatologically speaking, the only known clinical 
manifestation was chloracne, which the veteran did not have.  

Service connection for a skin disorder is not shown to be 
warranted.  A skin disorder was not manifested during 
service, and while a skin disorder was diagnosed decades 
following separation from service, it is not shown to be 
related to service, including Agent Orange exposure.  
Accordingly, service connection for a skin disorder is not 
established.  

Given the evidence against the claim, for the Board to 
conclude that the veteran's disorders had their origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
of a nexus between a current disability and service by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of current disorders and 
a relationship between a current disability and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has diabetes mellitus, PTSD and a skin 
disorder that are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
service connection for diabetes mellitus, PTSD and a skin 
disorder is not established.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for a skin disorder is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


